Case 3:19-cr-00019-G|\/|G-RWT Document 81 Filed 05/07/19 Page 1 of 2 Page|D #: 311

lpgc‘:r:?zll})
United States District Court

for the

NORTHERN DISTRICT OF WEST VIRGINIA

United S¢ates ol‘ Ameriea }
)
vs. )
)
Christophcr Lee Yates ) Case No. 3:19CR19-1

CONSENT TO MODIFY CONDITIONS OF RELEASE

l, Christopher Lee Yates , have discussed with Aficia M. Beasley , Pretria] ServicesfProbation Oiiicer,
modifications ofmy release conditions as foilows:

Modified Condih'on:

The defendant shall be permitted to attend church services at Opeu Door Bapfisl Chureh at 333
Jeremiah Lane in Clearbrooic, Virginia, on Suudays from 11:00 a.m. to 12:00 p.m. and every
Wednesday evening from 7:€}0 p.m. to 8:00 p.m. The defendant wiil be permitted reasonable lime
(20 to 30 minutes) to travel to and from the church. Tile defendant will further provide proof of his

attendance

The defendant shali be permitted lo attend meetings with his attorneys at the law ol`lice of Mills
Mcl)ermott, located al 1800 West King Street in Martinsburg, West Virginia. The defendant will
he required to notify the United Slates Probation Ol'l`ice 24 hours in advance oi' meetings The
defendant will also be required to notify the United States Probation Oi`lice when he is leaving the
law office to return to his residence Prool' of his meetings will be provided by his defense counsel.

The defendant shall be permitted to attend debriefing with counsel at the ATF Martinsborg Field
Ol`lice. lt is required there be notification lo the Uniled States Probalion Office 24 hours in advance
of debriel'lng. ’I'he defendant will he required to notify the Uniled States Prohation Ofi“aee when he

is leaving the ATF Field OiTu:e to return to his residence
lfjseot to this modification of my release conditions and agree to abide by this modiEcation.
/

_ how e/i/z»tq @M ollg|zolg
Sigmilure of Dct`ex{dam Dalé " dial Servicc n cer Daie

l av reviewed the condi s with my client and concur that this modification is appropriate

/“/ id /\-/\ 5 /é /Z~v ) ‘?:
Sigi\uBre-ol`&:i`cnse Coudsel Dace { {

 

Case 3:19-cr-00019-G|\/|G-RWT Document 81 Filed 05/07/19 Page 2 of 2 Page|D #: 312

 

[T/Th¢ above modification of conditions of release ls ordered, to be effective on m 4 §/ 7 26,/ 7
0 f

W*M above modification of conditions of release ls nor ordered
/)fu//Cv / Ma<,,, 7 ZO/'?`

VS¥gnaturc ofjudi£ia! OHEccr ' Dnlc f

